Citation Nr: 0533125	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  00-21 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
cervical strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1996 to 
October 1999.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from December 1999 and August 2000 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In June 2003 and April 2004 the issues were remanded 
by the Board for further development.  

The issue pertaining to an evaluation in excess of 10 percent 
for headaches is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the time period covered by the appeal, the veteran's 
service-connected cervical strain has been manifested by mild 
limitation of motion; there is no evidence of severe muscle 
spasm, guarding, or ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's service-connected cervical strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a Diagnostic Code 5290 (prior to September 2003), 
Diagnostic Codes 5003, 5010, 5237 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and November 2004 
VCAA letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the November 2004 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist her in obtaining as well as her own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the November 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions were made prior to November 9, 2000, 
the date the VCAA was enacted.  However, the Board finds that 
any defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the November 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period.  Neither the 
appellant nor her representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA medical records and examinations.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.
 


Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected cervical strain warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that the veteran's service-connected cervical 
strain was initially rated by the RO under Diagnostic Code 
5003.  A March 2002 rating decision indicated that the 
veteran's cervical strain was being rated under Diagnostic 
Codes 5010 and 5290.  

During the pendency of the veteran's appeal, the diagnostic 
criteria for evaluating intervertebral disc syndrome was 
revised, effective September 23, 2002 (see 67 Fed. Reg. 
54,345-49 (August 22, 2002)) and effective September 26, 2003 
the criteria for evaluating general diseases and injuries of 
the spine was revised (see 68 Fed. Reg. 51,454 (August 27, 
2003)).  However, the criteria for rating intervertebral disc 
syndrome remained essentially the same as the criteria 
effective September 23, 2002, although the code number was 
changed to Code 5243.

Under the old version of the rating schedule is Diagnostic 
Code 5290 for limitation of motion of the cervical spine.  
Under this code, slight limitation of motion of the cervical 
spine warrants a 10 percent rating, moderate limitation of 
motion warrants a 20 percent rating, and severe limitation of 
motion warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 10 
percent rating will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
30 percent evaluation requires forward flexion of cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned of unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237, Lumbosacral or cervical 
strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic 
Code 5239, Spondylolisthesis or segmental instability; 
Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic 
Code, 5241 Spinal fusion; Diagnostic Code, 5242 Degenerative 
arthritis of the spine (see also Diagnostic Code 5003); 
Diagnostic Code 5243, Intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board notes that initially in a December 1999 rating 
decision the RO granted the veteran service connection for 
cervical facet dysfunction with headaches.  A May 2000 
statement of the case effectuated separate ratings for the 
cervical strain and headaches, and a May 2000 rating decision 
granted the veteran service connection for a cervical strain 
with an evaluation of 10 percent.  Service medical records 
showed that the veteran was in a motor vehicle accident in 
February 1998 and injured her neck.  May 1998 entries 
indicated x-rays showed possible fracture of the C5, CT scan 
was normal but there was C5-6 fusion, the diagnosis was 
cervical facet dysfunction, chronic strain.  C spine films 
indicated a reduction in range of motion, especially flexion.  
A June 1998 record reported that bone scan results showed no 
evidence of fracture of the c-spine.  An August 1998 entry 
showed that MRI/x-rays were normal and the assessment was 
persistent cervical myofascial pain syndrome.  A September 
1998 consultation report revealed that the veteran had 
chronic upper back and neck myofascial pain with probable 
whiplash injury (cervical spine sprain in February 1998) and 
underlying bony congenital deformity C5-6 with osseous 
bridging and mild C5-6 rotation.  

During a June 1999 VA examination the veteran complained of 
upper back and neck pain of a constant 5/10 which increased 
to 10/10 with strenuous activity.  Physical examination 
revealed that the neck was plus tender to palpation posterior 
neck.  Flexion was 40 degrees, extension was 45 degrees, 
lateral flexion was 40 degrees, rotation was 70 degrees with 
pain on all range of motion.  The veteran walked with a limp 
favoring her left leg.  The diagnosis was residual of motor 
vehicle accident, headache and neck strain.  

The veteran underwent another VA examination in March 2000.  
She complained of pain radiating up into her neck.  The 
veteran reported working in sales.  Physical examination 
revealed that the veteran had good neck range of motion, 
including flexion and extension, and did complain of some 
pain with full neck extension and also with horizontal 
movements.  The examiner indicated that an informal review of 
x-rays of the c-spine showed a deformity of the right C5 
pedicle which may be congenital.  C-spine report was normal 
except for loss of normal cervical lordosis, which can be 
seen after whiplash injury.  

May 2000 private medical records, to include records from 
Allegheny General Hospital Emergency Department reported that 
the veteran complained of upper back pain.  Physical 
examination initially showed no tenderness of the neck, 
however 2 days later the veteran had mild tenderness in 
paraspinous muscles at the base.  The impression was chronic 
back pain.  

An August 2000 VA examination showed that the veteran 
reported increased pain in her neck and stiffness.  The 
veteran was off work for 3 and half weeks.  The veteran had 
pain with palpation of the cervical spine.  The veteran 
demonstrated tandem gait.  Extension was possible to 55 
degrees, flexion was possible to 45 degrees, lateral bending 
was possible bilaterally to 40 degrees, rotation was possible 
bilaterally to approximately 50 degrees.  The examiner 
indicated that there was a recent private MRI that was not 
available for review thereby limiting the diagnosis.  The 
diagnosis was radiographically normal cervical spine.  The 
private May 2000 MRI, which was referred to by the examiner, 
revealed a minimally abnormal MRI of the cervical spine due 
to chronic degenerative changes with reactive end plate 
changes at C6-7, without herniation.  

The veteran underwent another VA examination in October 2001.  
She complained of pain and stiffness in her neck, tingling in 
her hands, and complained that her neck pain interfered with 
daily activities.  Physical examination of the cervical spine 
was unremarkable except for some pain on ranges of motion.  
There were no postural abnormalities or fixed deformities.  
There appeared to be pain throughout ranges of motion on 
rotation and lateral flexion.  The examiner noted that during 
flareups ranges of motion would decrease by 15 percent.  
Range of motion of the cervical spine showed flexion intact 
to 45 degrees and extension to 38 degrees.  Right rotation 
was intact to 60 degrees and left rotation to 60 degrees.  
Right lateral flexion was intact to 36 degrees and left 
lateral flexion to 46 degrees.  There was pain throughout 
rotation and lateral flexion bilaterally.  The diagnoses 
included cervical sprain and the examiner estimated that 
during flareups, ranges of motion would decrease by 15 
percent compared to what was found.  

The veteran's most recent VA examination of record was in May 
2004.  The claims folder was reviewed by the examiner prior 
to the examination.  The veteran complained of neck pain.  
Physical examination found that the veteran had midline 
tenderness with palpation throughout her cervical spine 
mostly increasing in the lower cervical spine area.  Forward 
flexion was 0 to 45 degrees, extension was approximately to 
40 degrees, her left lateral flexion was about 40 degrees, 
right lateral flexion was to 40 degrees.  Her rotation was to 
at least 60 degrees on the right, same to the left.  Her pain 
was mildly painful on motion, especially on rotation.  X-rays 
showed normal lordosis, normal alignment.  No fractures or 
dislocation were seen, the veteran had some spondylosis 
especially at C5-C6 area with some osteophytes anteriorly.  
The examiner noted that no other instability pattern or 
traumatic injury was seen.  The diagnosis was axial cervical 
spine pain most likely secondary to degenerative changes.  
The examiner opined that the current cervical spine disorder 
was not likely a result of the injury the veteran suffered in 
1998.  The examiner noted that most likely, the veteran had 
mild ligamentous or muscle strain injury back in 1998.  The 
examiner found no relationship between that injury and the 
veteran's current spondylosis.  The examiner explained that 
the veteran might have some axial cervical pain related to 
her spondylosis and she had some weakness on her left upper 
extremity secondary to her biceps injury which was repaired, 
but which was neurologically intact and there were no signs 
of myelopathy.  The conclusion was that the veteran most 
likely had age related progressive spondylosis which was age 
appropriate degeneration of her cervical spine.  

The medical evidence has not demonstrated that the veteran's 
service-connected cervical strain warrants a rating in excess 
of 10 percent under the prior and revised rating criteria for 
the cervical spine.  The veteran was afforded several VA 
examinations, however none of the examinations showed that 
forward flexion of her cervical spine was between 15 and 30 
degrees or that the combined range of motion was greater than 
170 degrees.  The lowest degree for forward flexion of the 
cervical spine was around 40 degrees.  Although the May 2000 
VA record showed loss of normal cervical lordosis, the more 
recent October 2001 VA exam noted no postural abnormalities 
or fixed deformities and the May 2004 VA exam revealed that 
x-rays showed normal lordosis.  There was no evidence of 
ankylosis.  Furthermore, the May 2004 VA examiner opined that 
the veteran had spondylosis and that her cervical spine 
disorder was not the result of her 1998 inservice injury.  
The veteran has questioned this examiner's competency arguing 
that she had constant pain; nevertheless, the Board finds 
that the May 2004 VA examination was conducted by a competent 
medical doctor, who reviewed the claims folder and provided 
the veteran with a thorough and adequate examination.  

Normal range of motion of the cervical spine is flexion and 
extension to 45 degrees and lateral flexion to 45 degrees.  
See 38 C.F.R. § 4.71a, Plate V (2005).  The Board sympathizes 
with the veteran's neck pain, however the above medical 
evidence has not demonstrated that the veteran's cervical 
spine disability rises to the level of moderate limitation of 
motion to be assigned a rating higher than 10 percent under 
the older 5290 Diagnostic Code.  Despite the veteran's 
assertions to the contrary, there is no objective evidence 
that pain on use or during flareups results in more than mild 
impairment.  The October 2001 VA examination showed that 
during flareups the veteran's range of motion decreased by 15 
percent.  The May 2004 VA examination indicated the veteran 
had mild pain on motion and the examiner opined that the 
veteran had cervical spine pain secondary to degenerative 
changes, which were not due to service but were part of age 
related progressive spondylosis.  

Although the veteran has argued that her neck disorder has 
interfered with her employment, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have also been considered but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that the service-connected disorder has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  


REMAND

In a June 2005 statement, the veteran argued that she never 
received notice of her May 28, 2004 VA examination, which 
apparently was intended to evaluate the level of severity of 
her service-connected headaches.  Although there is evidence 
that a notice was sent to the veteran, the letter was sent to 
an address different than the one used for the veteran in 
subsequent documents.  Under the circumstances of this case, 
the veteran should be afforded a new VA examination to 
evaluate the nature and severity of her service-connected 
headaches.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should confirm the veteran's 
correct mailing address.  Afterwards, the 
veteran should be scheduled for a VA 
examination and advanced notice of the 
examination should be sent to the 
veteran.

2.  The VA examination should determine 
the nature and severity of the veteran's 
service-connected headaches.  All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.  The examiner is to comment 
on the absence or presence of the 
following: characteristic prostrating 
attacks averaging one in two months over 
the last several months; characteristic 
prostrating attacks occurring on an 
average of once a month over the last 
several months; and/or very frequent 
completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability.

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


